                                            Case 4:20-cv-01061-HSG Document 26 Filed 01/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SCOTT JOHNSON,                                    Case No. 20-cv-01061-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS
                                   9               v.
                                                                                             Re: Dkt. No. 23
                                  10       SIMPER INVESTMENTS, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant Simper Investment’s motion to dismiss Plaintiff

                                  14   Scott Johnson’s amended complaint.1 Dkt. No. 23. For the following reasons, the motion to

                                  15   dismiss is GRANTED with leave to amend.

                                  16       I.   LEGAL STANDARD
                                  17            Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  18   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  19   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  20   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  21   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  22   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  23   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  24   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  25   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  26   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                          Case 4:20-cv-01061-HSG Document 26 Filed 01/19/21 Page 2 of 3




                                   1   In reviewing the plausibility of a complaint, courts “accept factual allegations in the complaint as

                                   2   true and construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.

                                   3   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless, Courts do not

                                   4   “accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

                                   5   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   6          If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                   7   if no request to amend the pleading was made, unless it determines that the pleading could not

                                   8   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                   9   2000) (quotation marks and citation omitted).

                                  10    II.   DISCUSSION
                                  11          Plaintiff is a California resident with physical disabilities. Dkt. No. 18 First Amended

                                  12   Complaint (“FAC”) ¶ 1. Plaintiff is a level C-5 quadriplegic. Id. He cannot walk and has
Northern District of California
 United States District Court




                                  13   significant manual dexterity impairments. Id. He uses a wheelchair for mobility and has a

                                  14   specially equipped van. Id. Plaintiff alleges that Defendant Simper Investments, Inc. owned the

                                  15   real property located at or about 1624 S. Main Street, Milpitas, California, between June 2019 and

                                  16   November 2019 and currently own the property. Id. at ¶¶ 2-3.

                                  17          Plaintiff alleges that Main St. Auto Center is a facility open to the public, a place of public

                                  18   accommodation, and a business establishment. Id. at ¶ 9. Plaintiff alleges that in June 2019,

                                  19   October 2019, and November 2019, he went to Main St. Auto Center to avail himself of its goods

                                  20   or services, motivated in part to determine if Defendant complies with the disability access laws.

                                  21   Id. at ¶ 8. Plaintiff alleges that Defendant failed to provide wheelchair accessible parking in

                                  22   conformance with the ADA Standards as it relates to wheelchair users like Plaintiff. Id. at ¶ 10.

                                  23          Defendant moves to dismiss on the grounds that there is no business in operation at 1624

                                  24   S. Main Street, Milpitas, California, and no business has been in operation at that address since

                                  25   before 2017. Dkt. No. 23 at 6. In his opposition, Plaintiff does not dispute that 1624 S. Main

                                  26   Street has not been occupied since 2017, but argues that the Main St. Auto Center is a business

                                  27   park with numerous businesses located within it and that his use of the 1624 S. Main Street

                                  28   address was meant to include these businesses at the other addresses. Dkt. No. 24 at 4-6. But
                                                                                         2
                                          Case 4:20-cv-01061-HSG Document 26 Filed 01/19/21 Page 3 of 3




                                   1   Plaintiff’s amended complaint contains no such allegations, referring only to “real property

                                   2   located at or about 1624 S. Main Street, Milpitas, California” and “the Main St. Auto Center”

                                   3   without any allegations about the actual names or addresses of the business he allegedly tried to

                                   4   visit. FAC at ¶¶ 3, 8. No address other than 1624 S. Main Street is referred to in the complaint.

                                   5   Because Plaintiff does not dispute that there was no business in operation or open to the public at

                                   6   the only address identified in his complaint, the complaint fails to satisfy Federal Rule of Civil

                                   7   Procedure 8(a). Because it is possible that the complaint can be cured by the allegation of other

                                   8   facts, leave to amend is appropriate. Lopez, 203 F.3d at 1130.

                                   9   III.   CONCLUSION
                                  10          Therefore, the motion to dismiss is GRANTED with leave to amend. Any amended

                                  11   complaint must be filed within 28 days from the date of this Order.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 1/19/2021

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
